Citation Nr: 0400912	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-03 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for hemifacial spasm, 
claimed as facial twitching.  

2.  Entitlement to an effective date prior to August 23, 
2000, for the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The veteran had active service from August 1964 to June 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO).  


REMAND

In an August 2001 claim, the veteran asserted that he left 
hemifacial spasm/facial twitching was a result of having been 
thrown from the vehicle in which he was riding following a 
land mine explosion during service in Vietnam.  Service 
medical records reflect that the veteran was injured 
following the veteran's truck struck a land mine during 
service in Vietnam in 1966.  

A private record or treatment, dated in September 1996, 
reflects the veteran's complaint of a left eye problem for 9 
1/2 months.  In December 1996, he reported an onset of left eye 
twitching in 1975.  The assessment was left facial twitching 
of the upper and lower face consistent with hemifacial spasm.  

In May 1999, the veteran's private physician, Dr. H., M.D., 
noted the veteran's reported history of having had the onset 
of facial twitching in his teenage years.  The physician 
opined that a 1970 motorcycle accident may have aggravated 
the facial twitching.  

By letter dated in February 2003, the veteran's private 
physician, C. N., M.D. noted the veteran's reported history 
of having been injured in by a land mine during service.  Dr. 
C. N. opined that it was feasible and possible that the 
veteran's facial twitch could have occurred in some injury 
associated with the truck explosion during service.  There is 
insufficient evidence to render a determination as to whether 
left hemifacial spasm/facial twitching is related to service.  
38 C.F.R. § 3.326.  

The Board notes that service connection for tinnitus was 
established in a January 2002 rating decision.  In March 
2002, the veteran filed a notice of disagreement with the 
effective date assigned for the grant of service connection 
for tinnitus.  The RO has not issued a VCAA letter in regard 
to the issue of the effective date assigned for tinnitus.  
See VAOPGCPREC 8-2003.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the RO for the following development:

1.  The RO should attempt to obtain any 
pertinent private records of treatment 
that have not been obtained, to include 
treatment records from Dr. C. N, and 
treatment records in association with a 
1970 motorcycle accident.  Any relevant 
records obtained should be associated 
with the claims file.  

2.  The RO should schedule the veteran 
for a VA examination.  The examiner 
should provide a response to the 
following:  Is it at least as likely as 
not that any left hemifacial 
spasm/facial twitching is related to 
having been injured as a result of a 
land mine explosion during service?  A 
response in the positive or negative 
should be provided.  A complete 
rationale should accompany any opinion 
provided.  

3.  The RO should review the claims 
file, and ensure that all notification 
and development action required by VCAA 
is completed.  A separate VCAA letter 
pertaining to the issue of the effective 
date assigned for the grant of service 
connection for tinnitus should be 
issued.

If upon completion of the above action the claims remains 
denied, the case should be returned to the Board for further 
appellate review.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


